DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 11/29/2021. Applicant has amended the claims as shown in the enclosed listing of claims. Applicant submits that support for the amendments can be found in the description as filed as shown below: 
Claims 6 and 10: Paragraph [0040]
Claims 7 and 12: Paragraphs [0034] and [0047]
A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 11/29/2021, with respect to prior art rejections under §102 have been fully considered and the rejections have been withdrawn. 
The abstract was previously objected to. Applicant submits appropriate correction has been provided. The objection has been withdrawn.
Allowable Subject Matter
Claims 1-16 are allowed.
Prior art reference Beaumont (US 20150093007 A1) discloses “a computer-implemented system and method for characterizing lesions as measurable on non-measurable without any reliance on subjective lesion features. The method comprises: identifying pulmonary lesions of interest (LOIs) in a tomographic image of the chest; performing repeated measurements of a plurality of metrics in the identified LOIs; computing the variability of the repeated measurements; applying a threshold to the variability of the repeated measurements wherein the threshold is derived from a population of reference and wherein the LOIs with measurements having a variability greater than 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… obtaining a chest cross-sectional image of the subject;
classifying, into a plurality of segments, unit elements of the chest cross-sectional image, the plurality of segments including a first segment indicating presence of the possible lesion in the lung field;
dividing the chest cross-sectional image into a plurality of regions from a region showing a chest center to a region showing a chest periphery in n ways so as to obtain n sets of the plurality of regions, where n is an integer of not less than 2, the n sets of the plurality of regions being different from each other in at least one or both of (i) the number of divisional regions and (ii) positions of borders between adjacent regions;
deriving data associated with the possible lesion, with regard to each region of the plurality of regions, the data being derived on a basis of a segment of unit elements in the each region among the plurality of segments; and
outputting an identification result, which is a result of identification of the possible lesion in the lung field of the subject with reference to the data derived from the each region included in the plurality of regions.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
:
US 20170352157 A1
US 20190254611 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665